IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                                     December 4, 2001 Session

                   MARCUS A. TERRY v. STATE OF TENNESSEE

                   Direct Appeal from the Criminal Court for Shelby County
                           No. P-21817    Arthur T. Bennett, Judge



                     No. W2000-01747-CCA-R3-PC - Filed February 8, 2002


The Appellant, Marcus A. Terry, appeals the dismissal of his petition for post-conviction relief.
Terry is currently serving a thirty-year sentence as a result of two convictions by a Shelby County
jury for vehicular homicide. On appeal, Terry asserts: (1) that he received ineffective assistance of
counsel at trial; and (2) that the trial court erred by failing to instruct the jury that he could potentially
receive consecutive sentences for his multiple convictions. After review, we affirm the judgment of
the post-conviction court.

               Tenn. R. App. P. 3; Judgment of the Criminal Court is Affirmed.

DAVID G. HAYES, J., delivered the opinion of the court, in which GARY R. WADE, P.J., and DAVID
H. WELLES, J., joined.

Brett B. Stein, Memphis, Tennessee, for the Appellant, Marcus A. Terry.

Paul G. Summers, Attorney General and Reporter; Michael Moore, Solicitor General; Thomas E.
Williams, III, Assistant Attorney General; William L. Gibbons, District Attorney General; and Julie
Mosley, Assistant District Attorney General, for the Appellee, State of Tennessee.


                                                OPINION

                                          Factual Background

        The Appellant’s two convictions for vehicular homicide stem from his operation of a vehicle
in Shelby County on April 11, 1995. On this date, the Appellant attempted to elude Germantown
police officers who were in the process of stopping the Appellant’s vehicle for improper registration.
While fleeing from the police, the Appellant’s vehicle collided with another vehicle, resulting in the
death of two victims and injuries to a third person. At trial, the Appellant testified that when the
police attempted to stop him, he was told by his passenger, Willie Harris, “to keep going don’t stop.”
When he slowed to stop for police, the Appellant stated that “Harris pulled a gun on him and told
him to keep going.” The Appellant explained to the jury that he was driving at an excessive speed
“because he was forced to” and “didn’t want to get shot.” The jury, which was instructed as to the
defense of duress, rejected this defense and convicted the Appellant on both counts of vehicular
homicide. See State v. Marcus Terry, No. 02C01-9708-CR-00313 (Tenn. Crim. App. at Jackson,
Nov. 6, 1998), perm. to appeal denied, (Tenn. Apr. 26, 1999).

                                           ANALYSIS

        At a post-conviction hearing, the Appellant bears the burden of establishing the allegations
contained in his petition by clear and convincing evidence. Tenn. Code Ann. § 40-30-210(f).
Findings of fact and conclusions of law made by a post-conviction court are given the weight of a
jury verdict. Davis v. State, 912 S.W.2d 689, 697 (Tenn. 1995). Unless evidence contained in the
record preponderates against the judgment, this court is bound by those findings on appeal. Id. This
court may not reweigh or reevaluate the evidence or substitute its inferences for those drawn by the
trial court. Black v. State, 794 S.W.2d 752, 755 (Tenn. Crim. App. 1990).

                              I. Ineffective Assistance of Counsel

        To succeed in a challenge for ineffective assistance of counsel, the Appellant must
demonstrate that counsel’s representation fell below the range of competence demanded of attorneys
in criminal cases. Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). Under Strickland v.
Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 2064 (1984), the Appellant must establish: (1)
deficient representation; and (2) prejudice resulting from the deficiency. The issues of deficient
performance by counsel and possible prejudice to the defense are mixed questions of law and fact;
thus, our review of this case is de novo. State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999).

       In this appeal, the Appellant contends that trial counsel was ineffective in the following
respects:

       (1)     trial counsel failed to inform the Appellant of the defense of
               necessity;

       (2)     trial counsel failed to show the Appellant a picture of the gun found
               near the crime scene until the day of trial;

       (3)     trial counsel failed to adequately investigate the Appellant’s injuries
               from the wreck;

       (4)     trial counsel failed to subpoena witnesses to testify that the
               Appellant’s passenger was allegedly on escape status when the wreck
               took place;

       (5)     trial counsel failed to object to the State’s references to the
               adjudication of the Appellant’s passenger; and


                                                -2-
         (6)       trial counsel failed to object to the State’s cross-examination of the
                   Appellant with regard to his prior convictions for carrying a weapon.

Despite his assertions of ineffectiveness, the Appellant’s brief contains no authority or arguments
in support of his position. Rule 27 of the Tennessee Rules of Appellate Procedure provides in
relevant part that:

         The brief of the appellant shall contain . . . An argument, which may be preceded by
         a summary of argument, setting forth the contentions of the appellant with respect to
         the issues presented, and the reasons therefor, including the reasons why the
         contentions require appellate relief, with citations to the authorities and appropriate
         references to the record (which may be quoted verbatim) relied on[.]

Tenn. R. App. P. 27(a)(7). “Issues which are not supported by argument, citation to authorities, or
appropriate references to the record will be treated as waived in this court.” Tenn. Ct. Crim. App.
R. 10(b). Accordingly, the Appellant’s ineffective assistance of counsel claim is waived.1

                                                 II. Jury Instructions

       The Appellant next asserts that the trial court erred by failing to inform the jury during
sentencing that the Appellant could receive consecutive sentences for his convictions.2

        First, we note that this issue has also been waived for failure to raise the issue on direct
appeal. See Tenn. Code Ann. § 40-30-206(g). Notwithstanding, we elect review of the issue
presented. The Appellant was sentenced, as a Career Offender, to consecutive sentences of fifteen
years on each count of vehicular homicide. In his argument to the post-conviction court and in his
brief before this court, the Appellant maintains that the trial court erred by not informing the jury of
the potential for imposition of consecutive sentences. In essence, the Appellant contends that the
jury was inadequately informed about the possible range of punishment that he was eligible to
receive.


         1
            Notwithstanding this default, the reco rd establishes with regard to the respective issues that: (1) this court on
direct appea l found the defen se of necessity was not warranted based upon the proof in the case; (2) the Appellant was
shown a photograph of the weapon prior to trial; (3) the post-conviction record fails to establish that the Appellant
sustain ed any injury from the w reck; (4) the Ap pellan t failed to establish at the post-co nviction h earing that his
passenger (Harris) was on escape status at the time of collision; (5) the fact that the passenger Harris had pr ior
convictions was part of the defense strategy to show the coercive nature of Ha rris; thus, no prejudice was shown; and
(6) the ev idence is neither clear nor convincing that an objection to the App ellant’s response to the prosecutor’s question
regarding his prior conviction wo uld have been sustained, as the Ap pellant clearly invited the alleged error. Moreover,
in addition to this prio r con viction , fifteen other convictions of the Appellant were introduced for purposes of
imp each me nt. Th us, the issues ra ised by the Ap pellan t are w ithou t merit.
         2
          The record reflects that the trial court properly instructed the jury, under the law in effect at the tim e of trial,
that the Appellant faced a sentence ranging between 2.7 years and 15 years upon conviction for the offense of vehicular
hom icide. Tenn. Code A nn. § 40-35 -201(2)(A )(i) (repealed 1998).

                                                             -3-
        In support of this argument, the Appellant erroneously cites as authority State v. Thornton,
10 S.W.3d 229 (Tenn. Crim. App. 1999). The holding in Thornton is not controlling as it does not
address the issue raised by the Appellant, i.e., whether the trial court had a duty to inform the jury
that consecutive sentences could be imposed.

        Additionally, we note that an instruction on the potential for imposition of consecutive
sentences constitutes an extraneous matter which is not substantive proof of the accused’s guilt or
innocence and, as such, has no relevance in the guilt phase of trial. As Justice Henry wrote in Farris
v. State, 535 S.W.2d 608, 614 (Tenn. 1976), “the matter of the future disposition of a convicted
defendant is wholly and utterly foreign to his guilt and is not a proper consideration by a jury in
determining the length of his sentence.”

       Finally, we find that the issue presented does not implicate a constitutional right. Therefore,
the Appellant’s claim is not cognizable within the post-conviction process. Tenn. Code Ann. § 40-
30-203. This issue is without merit.

                                          CONCLUSION

       Based upon the foregoing, we find the issues raised by the Appellant to be either waived or
without merit. The judgment of the post-conviction court is affirmed.




                                                       ___________________________________
                                                       DAVID G. HAYES, JUDGE




                                                 -4-